SCHEB, Acting Chief Judge.
Defendant, Roland Maxwell Green, appeals his conviction and sentence for sale and possession with intent to sell cannabis and lysergic acid diethylamide (LSD). He was sentenced to 30 months in prison concurrent on all charges, and the court imposed $200 court costs pursuant to section 27.3455, Florida Statutes (1985).
Defendant correctly points out that the imposition of costs was improper. Defendant had been declared indigent for purposes of receiving gain time, as well as for purposes of appeal. At the time defendant committed the offenses (February 1986) section 27.3455 required that defendants determined to be indigent at the time of sentencing should be ordered to perform community service in lieu of costs. Flint v. State, 515 So.2d 388 (Fla. 2d DCA 1987).
Therefore, we reverse the imposition of costs and remand with instructions that the court declare the defendant indigent for the purposes of costs under section 27.-3455. We find no merit to the defendant’s other point on appeal. We affirm the judgment and sentence in all other aspects.
RYDER and PARKER, JJ., concur.